Title: To George Washington from John Jones, 17 September 1755
From: Jones, John
To: Washington, George

 

Sir:
Conocagea [Md.] Septr 17 1755

Its impossible to Return an exact Accot of whats on hand as to perticulars, I haveg no delivery nor could not get any. Mr Thos Walker gott an estimate of the provisions Vizt.

1000 Barrls Flouer
50 Barrls Beef
27 Tun of Codd Fish

which I think comes near the purpose an exact Return Shall be deliverd Mr Dick on Wednessdays next of whats been deliverd in my time as likewise Ed above of whats on hand. I’m Sr Yr Most Obedt Hbl. Servt

Jno. Jones

